HENRY, Associate Justice.
—This suit was brought by appellee to recover a tract of land alleged by him to be part of the R. P. Murray survey. The defendant claimed that the land in controversy was part of the *559Susannah Walker survey. The controversy was as to where the boundary line between the two surveys was situated.
The patent for the R. P. Murray survey was dated the 18th day of November, 1845. The Susannah Walker survey was patented on the 1st day of August, 1848, and includes a call for the R. P. Murray northwest corner, and also for its western line and southwest corner. The patent for the Murray survey calls for its northwest corner at “a post from which an elm marked X bears east 20 varas.”
The difficulty is to determine which one of two elms situated some distance apart on the same line east and west from each other is the true one.
The plaintiff (Haywood) claimed under one Thomas Boren, while the defendant claimed under one John D. Nelson. About the year 1857, when Boren owned the Murray survey and Nelson owned part of the adjoining or Walker survey, and thus had an interest in the situation of the dividing line between the two surveys, but after he (Nelson) had sold the land in controversy, both Boren and Nelson made statements that the western elm was the true corner. The statement of neither one was made in the other’s presence.
At the date of the trial both Boren and Nelson were dead, and the court permitted plaintiff to prove their declarations over the objections of defendant.
It is contended that the court erred in admitting the testimony, for the following reasons:
“ 1. The same is hearsay.
“2. It was not shown that said Boren and Nelson or either of them were at the time in a position to know the locality of the corner of said surveys nor their dividing line.
“ 3. It was shown that at the time the declarations were made by John D. Nelson he had sold the land in controversy to Morgan & Young.
“4. It is not shown that Morgan & Young, under whom defendant claims, nor either of them, were present.
“ 5. It is not shown that either defendant or his immediate or remote vendors were either present or had any notice thereof prior to their purchase.”
In the case of Linnev v. Wood, 66 Texas, 30, it is said by Chief Justice Willie: r<Tn reference to such matters as boundaries of lands surveyed long ago, the signs of which have been destroyed and the location of which is not within the memory or knowledge of living men, many facts tending to solve the question as to their true location are permitted to go to the jury which the rules of evidence would exclude in other cases. Hence the declarations of deceased persons are received.”
In the case of Hurt v. Evans, 49 Texas, 316, it was held that the statements of a former owner of the land were admissible, Chief Justice Roberts saying: “ Surely if the declarations of deceased persons in reference *560to ancient boundaries of lands are admissible at all, as it has been held by this court, those of James Lynch, the grantee of the land, who lived on his league and sold all three of these tracts, would be of the very highest authority, having been made when he had no interest whatever in favor of one or the other party.” Stroud v. Springfield, 28 Texas, 665; Evans v. Hurt, 34 Texas, 111.
Considering the age of the surveys, the fact that better or more direct evidence can not now be had, the fact that the owners of the conflicting interests both made the same declarations more than thirty years before the trial and their subsequent deaths, united to the facts that when the declarations were made no controversy existed with regard to the corner and that no motive is apparent for a misstatement then, we think the court acted correctly in admitting the evidence.
The will of Thomas Boren, with an order of the County Court admitting it to probate, were read in evidence by plaintiff. It is contended that the court erred in admitting the will in evidence; because—
“1. There is no sufficient proof of the same.
“ 2. Said proof does not show that said Boren was of sound mind at the time of signing.
“ 3. Said proof does not show that said Boren was dead at the date of probate.
" 4. It was not shown that the subscribing witnesses were over fourteen years of"age at the date of the will.”
All that was required was to show that an order for the probate of the will was made by a court having jurisdiction to make the order. If the evidence was not sufficient to authorize the judgment the only way to avoid its effect was to pursue the remedies prescribed by the statute for that purpose. In a collateral proceeding the evidence upon which 'the will was established will not be considered, however defective it may seem.
The judgment is affirmed.

Affirmed.

Delivered June 3, 1890.